DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2015/0333056) (“Du”) in view of Yokoyama et al. (US 2019/0363129) (“Yokoyama”).
With regard to claim 1, fig. 5 of Du discloses a microelectronic circuit structure comprising: a stack of bonded layers (50, 70) including a bottom layer 50 and at least one upper layer 70 through direct bonding interconnect (DBI) (“metal bonding pads 62, 78 of the interconnection metal layers 70, 76 are bonded (block 32) such as by oxide bonding”, par [0032]), the at least one upper layer 70 comprising an [insulating] layer (insulating layer between second back gate 84 and channel of second transistor 74) having a back surface (bottom surface of second back gate 84) and a front surface (top surface of channel of second transistor 74) closer to the bottom layer 50 than the back surface (bottom surface of 84); a plurality of fully depleted silicon-on-insulator (FD-SOI) transistors 74 built on the front surface of the [insulating] layer (insulating layer between second back gate 84 and channel of second transistor 74); and a plurality of back gate lines 84 on the back surface of the [insulating] layer (insulating layer between second back gate 84 and channel of second transistor 74) configured to provide back gate bias 84 to the plurality of FD-SOI transistors 74, wherein each back gate line 84 is electrically connected to a metal 86 of an interconnection separated from the back gate lines 84 by a passivation layer (insulating layer above back surface 80), wherein each back gate line 84 is electrically connected to the metal 86 through a single conductive pathway (via between 86 and 84) in the passivation layer (insulating layer above back surface 80).
Du does not explicitly disclose an oxide layer. 
However, figure 4 of Yokoyama disclose an oxide layer (“insulating layer 56 serving as a Box layer”, par [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the insulating layer between the second transistor and second back gate of Du as a Box layer as taught in Yokoyama in order to provide a FD-SOI transistor.  See par [0066] of Yokoyama. 
With regard to claim 2, figure 5 of Du discloses that the metal 86 is disposed on an upper surface (surface below second back metal layers 86) of the passivation layer (insulating layer above back surface 80).
With regard to claim 3, figure 5 of Du disclose at least one of the back gate line 84 extends on the back surface of the oxide layer corresponding to multiple FD-SOI transistors (right two second transistors 74) and provides the same back gate bias (right two second back gates share a biasto the multiple FD-SOI transistors (right two second transistors 74).
	With regard to claim 4, Du does not disclose a group of FD-SOI transistors of the plurality of FD-SOI transistors with no back gate line extending on the back surface of the oxide layer corresponding to the group of FD-SOI transistors.
	However, figure 4 of Yokoyama discloses a group of FD-SOI transistors 50 of the plurality of FD-SOI transistors 50 with no back gate line extending on the back surface of the oxide layer 56 corresponding to the group of FD-SOI transistors 50.
Therefore, it would have been obvious to one of ordinary skill in the art to form the insulating layer between the second transistor and second back gate of Du as a Box layer as taught in Yokoyama in order to provide a FD-SOI transistor.  See par [0066] of Yokoyama. 
With regard to claim 5, figure 5 of Du discloses a plurality of contacts 76, wherein at least one contact 76 directly connects a metal feature (via between 76 and 78) of the interconnection to a metal feature 62 of the bottom layer 50.
With regard to claim 6, figure 5 of Du discloses a plurality of contacts 88, wherein at least one contact (rightmost 88) directly connects a metal feature 86 of the interconnection to a metal feature 76 of the at least one upper layer 70 on the front surface side (bottom of 74) of the [insulating] layer (insulating layer between 84 and 74).
Du does not explicitly disclose an oxide layer. 
However, figure 4 of Yokoyama disclose an oxide layer (“insulating layer 56 serving as a Box layer”, par [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the insulating layer between the second transistor and second back gate of Du as a Box layer as taught in Yokoyama in order to provide a FD-SOI transistor.  See par [0066] of Yokoyama. 
With regard to claim 7, figure 5 of Du discloses a plurality of contacts (via between 86 and 84), wherein at least one contact (via between 86 and 84) directly connects a metal feature 86 of the interconnection to a back gate line 84.
With regard to claim 8, figure 5 of Du does not discloses at least one back gate line of the plurality of back gate lines is electrically connected to a DBI pad.
However, Dud discloses at least one back gate line 84 of the plurality of back gate lines 84 and a DBI pad 78.
Therefore, it would have been obvious to one of ordinary skill in the art to form the backs gate of Du electrically connected with each other in order to vary the threshold voltage of the first and second transistors as needed or desired providing greater flexibility in circuit design.  See par [0043] of Du.  
With regard to claim 9, figure 5 of Du discloses a first back gate line 52 of the plurality of back gate lines providing back gate bias 52 to a first group of transistors of the plurality of FD-SOI transistors 56belonging to a processor (“CPU”, par [0045]); and a second back gate line 84 of the plurality of back gate lines 84 providing back gate bias 84 to a second group of transistors of the plurality of FD-SOJ transistors 74 belonging to a memory (“memory”, par [00045]).
With regard to claim 13, figure 5 of Du discloses a first back gate line 52 of the plurality of back gate lines (84, 52) is configured to provide a first back gate bias 52 to a first group of transistors of the plurality of FD-SOI transistors 56 belonging to a first memory (“RAM”, par [0050]), and a second back gate line 84 of the plurality of back gate lines (84, 52) is configured to provide a second back gate bias 84 to a second group of transistors of the plurality of FD-SOI transistors 74 belonging to a second memory operating at a lower speed (flash memory operate at lower speeds than RAM)than the first memory (“flash memory”, par [0050]).
With regard to claim 14, figure 5 of Du disclose that the first back gate bias signal of a first value 52 is configured to be provided to the first back gate line 52, and the second back gate bias signal 84 of a second value different (84 and 52 not connected) from the first value 52 is configured to be provided to the second back gate line 84.
With regard to claim 15, figure 5 of Du disclose a memory control circuit connected to a first group of transistors of the plurality of FD-SOI transistors belonging to a first memory (“RAM”, par [0050]) through a plurality of first data lines and connected to a second group of transistors of the plurality of FD-SOI transistors belonging to a second memory (“flash memory”, par [0050]) through a plurality of second data lines operating at a lower speed than the first data lines (flash memory operate at lower speeds than RAM).
With regard to claim 16, figure 5 of Du discloses a clock generating circuit configured to supply a first clock signal to a first group of transistors of the plurality of FD-SOI transistors belonging to a first memory (“RAM”, par [0050]) and supply a second clock signal at lower frequency (flash memory operate at lower speeds than RAM) than the first clock signal to a second group of transistors of the plurality of FD- SOI transistors belonging to a second memory (“flash memory”, par [0050]).
With regard to claim 17, figure 5 of Du the at least one upper layer (70, “additional tiers”, par [0034]) comprises a first upper layer 70 and a second upper layer (“additional tiers”, par [0034]) and the second upper layer (“additional tiers”, par [0034])  is bonded to the first upper layer 70 through direct bonding interconnect (DBI) (“additional second back metal bonding pads 92”, par [0034]).
With regard to claim 18, figure 5 of Du discloses that the bottom layer 50 comprises a silicon-on-insulator (SOI) integrated circuit (“silicon on insulator (SOI) first tier 50”, par [0030]).
With regard to claim 19, figure 5 of Du discloses that the bottom layer 50 comprises a bulk substrate integrated circuit (“first holding substrate 54 is bulk silicon”, par [0030]).
With regard to claim 20, figure 5 of Du discloses a power supply circuitry configured to selectively supply a first back gate bias (“first back gate 52 allows the threshold voltage (V.sub.T) of the first transistor 56 to be varied as needed”, par [0030]) to a first back gate line 54 of the plurality of back gate lines and a second back gate bias (“second back gate 84 allows the threshold voltage (V.sub.T) of the second transistors 74 to be varied”, par [0034]) to a second back gate line 84 of the plurality of back gate lines, respectively, through the metal 86 of the interconnection, wherein the first back gate bias 52 is different (52 not connected to 84) from the second back gate bias 84.


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/13/2022